Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the limitation “while the compacted potassium chloride granules have a temperature of at least 70oC, without cooling below 70oC after production of the compacted potassium chloride granules” as now required in the instant claim 1.  In the instant specification and in the originally claim 3, the compacted potassium chloride granules “immediately oC” (note page 7, lines 28-28-30); however, there is no disclosure that the temperature of the granules would remain at “at least 70oC” and “without cooling below 70oC after production of the compacted potassium chloride granules”.  The disclosed temperature on page 7 is only for “immediately prior to the application of the water”, not for the entire step of applying water to the surface of the granules as now required (note the “while” limitation in the first “wherein” clause of the instant claim 1).  In the event that the “after” in the limitation “without cooling below 70oC after production of the compacted potassium chloride granules” would include during and after the spraying water to the surface of the compacted potassium chloride, it is noted that the specification disclose that the water used for application to the compacted potassium chloride granules typically has temperatures in the region of the ambient temperature, e.g. temperatures in the range from 5 to 40oC (note page 9, lines 19-20) and when water at ambient temperature is used, compacted potassium chloride granules would be cooled and there is no disclosure that such cooling would not bring the temperature of the granules to lower than 70oC.  The instant specification also discloses that “[W]here appropriate it may be sensible to heat the water prior to application, to temperatures of up to 80oC, for example”; however, there is no disclosure in the instant specification to disclose that the use of water “up to 80oC” would keep the compacted potassium chloride granules at a temperature of “at least 70oC, without cooling below 70oC” because at least some of heat from the granules and/or from the heated water would be lost to the conveyor belt and/or the surrounding atmosphere.  It is noted that no heating is disclosed for the step of applying water to the surface of the compacted potassium chloride granules.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, for the limitation “without cooling below 70oC after production of the compacted potassium chloride granules”, it is unclear if “after production of the compacted chloride granules” is the time period after the granules were produced and before the step of applying water or the time period after the granules were produced until the after the step of applying water.
In the instant claims 11-12, it is unclear what is required by “after treatment”, does “after treatment” refer to the applying of the water to the surface of the compacted potassium chloride granules?

Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.
The previous 112(b) rejection is withdrawn, except for claims 11-12, in view of Applicants’ amendments to the claims.  
The art rejection is withdrawn in view of the newly added limitations to Applicants’ claim 1; however, if claim 1 would be further amended to over the 112 (a) and (b) rejections as stated above, previous or new art rejection may be applied.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 31, 2021